UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA,
VS. Case No. 5:19cr69/TKW

KYLE MARTIN HUDSON

 

| ACCEPTANCE OF PLEA OF GUILTY
Pursuant to the Report and Recommendation of the United States Magistrate
Judge, to which there have been no timely objections, and subject to this Court’s
consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11, the plea of guilty
of the Defendant, KYLE MARTIN HUDSON, to Count I of the Indictment is hereby
ACCEPTED. All parties shall appear D. this Court for sentencing as directed.
DONE and ORDERED this BO oay of December 2019.

7, [pl Ww

TT. ke WETHERELL, Il
UNITED STATES DISTRICT JUDGE

 
